Citation Nr: 1515202	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  07-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the cervical spine.

2. Entitlement to service connection for residuals of an injury to the right leg and hip.

3. Entitlement to service connection for residuals of an injury to the left leg, hip and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a travel board hearing in September 2009 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In February 2010, October 2012, and December 2013, the Board remanded this case for additional development.  The directives from these remands have been substantially met.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's cervical spine disability is less likely than not caused by or related to an incident in service.

2. The Veteran's bilateral hip and leg disability and left knee disability are the result of spastic diplegia, a congenital disease or other disease which clearly and unmistakably pre-existed his entry into active duty and clearly and unmistakably  was not aggravated therein. 

CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. Residuals of an injury to the right leg and hip were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3. Residuals of an injury to the left leg, hip, and knee were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in March 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  If the records could not be obtained by the RO, the RO informed the Veteran of such in Supplemental Statements of the Case (SSOCs) from July 2011 and June 2013 and gave the Veteran the opportunity to supplement the record.

In February 2010, October 2012, and December 2013, the Board remanded this case for additional development.  In February 2010 and October 2012, the Board remanded for the RO to attempt to obtain additional medical records.  In both instances, the RO attempted to obtain the records, the records could not be found, and the Veteran was properly notified in SSOCs.  Also in October 2012, the Board remanded in order to conduct additional evidentiary development as necessary.  The RO ordered a medical opinion, which was completed on March 2013.  In December 2013, the Board remanded for a supplemental medical opinion, asking additional questions of the VA examiner.  This was completed in January 2014.  There was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A VA examination adequate for adjudication purposes was provided to the Veteran in March 2013 in connection with his claims.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his residuals of an injury to the cervical spine and residuals of injuries to the right and left hips and legs and left knee in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion was supplemented in January 2014.

The Veteran testified at a hearing in September 2009.  The hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the three prongs for a service connection claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Residuals of an Injury to the Cervical Spine

The Veteran alleges he has a current cervical spine disability which is related to an injury in service in which he was "towed" by an aircraft when his parachute failed to deploy properly in a parachute jumping exercise.  The Veteran stated at his September 2009 hearing that he was battered against the fuselage of the plane until the pilot discovered he was there and he was pulled back inside.  The Veteran states that among several injuries received in the incident, he had pain in his neck and back.  The "towing" incident is confirmed by the Veteran's service treatment records (STRs).  The Veteran's STRs, however, note cervical tenderness only once, in May 1973.  Following that single reference to cervical strain, though the Veteran consistently sought follow-up treatment for other symptoms related to the injuries sustained from being towed, the Veteran's STRs do not mention any complaints regarding the cervical spine again.

The record demonstrates medical evidence of a current cervical spine disability during the appeal period; in particular, the Veteran had a diagnosis of cervical spondylosis as recently as 2006.  An April 2004 MRI of the Veteran's cervical spine indicated that he had tiny central posterior disc bulges at C3-4 and C4-5, possible minor posterior interspinous ligamentous strain injuries in the same place, and minor degenerative changes, but no visible neural impingement nor definite nerve root displacement.  

The evidence addressing whether the etiology of any cervical spine disability includes a doctor's report from April 2004 which indicated an injury to the Veteran's cervical spine related to an incident on the job after service.  N.T.N., M.D., stated that the Veteran suffered a jolted left arm, shoulder, and upper back in the course of his work, while pulling a 150 pound skid of freight, which caused "severe pain from the C-Spine down to the left shoulder, elbow, and forearm."  A later imaging report described the injury as a "lifting injury" to the left shoulder, causing limited range of motion and left upper extremity hand numbness, as well as weakness in the C5-6 distribution.  The Veteran's underwent epidural injections in early and late June 2004.  The Veteran filed a workman's compensation claim regarding this injury.

In his March 2013 opinion and January 2014 addendum, a VA examiner discussed the evidence above, noting that the Veteran had only one claim of cervical strain in service and discussing in detail the Veteran's civilian medical records, which noted the job-related cervical spine injury.  The examiner also noted that the Veteran told him that he had "on and off neck pain" since service and began treatment with a chiropractor in 1985, but also that the Veteran did not describe a work-related injury to the examiner, and denied any history of neck injury.  Based on his review of the record, the examiner found that the Veteran's disability of the cervical spine was at least as likely as not due to the work-related injury, not the claimed in-service injury.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran is competent to provide testimony regarding what happened to him in service, and his claims of neck strain are supported by a single instance in his STRs.  However, because there is only one reference to cervical strain in the Veteran's STRs, where many of the other injuries related to the "towing" incident are cited repeatedly in the treatment records; because the Veteran had a separate work-related injury to the cervical spine; and because the Veteran did not tell the VA examiner about the work-related injury at his March 2013 examination, the Board finds the opinion of the examiner outweighs the lay statements of the Veteran in this case.  Therefore, the Board denies the Veteran's claim for service connection for residuals of an injury to the cervical spine.

B. Residuals of an Injury to the Left and Right Hips and Legs, and Left Knee

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2014).  

At the Veteran's December 1972 entrance examination, no disability of either hip, leg, or left knee was noted. Therefore, the presumption of soundness attaches. 

As noted in the prior claim, the service treatment records verify that the Veteran was involved in an incident in which he was "towed" by an aircraft when his parachute failed to deploy properly.  The Veteran states that among several injuries received in the incident, he had lower extremity problems. 

The "towing" incident is confirmed by the Veteran's service treatment records (STRs).  However, there are no documented lower extremity injuries attributable to the incident.  During active duty, a May 1973 examination in service reflects that the Veteran complained of pain on flexion of the thigh. A diagnosis was not made, and the Veteran's STRs do not mention this complaint again.  In July 1973, the Veteran reported a history of left hip pain. A diagnosis was not made, and the Veteran's STRs do not mention this complaint again.  In his March 2013 examination report and January 2014 addendum, a VA examiner concluded, following a review of the STRs, that "[t]here is no direct injury to the hips..." in service and ". . .no history of any record of injury to his knees while in the military."  

Currently, the Veteran does not have a distinct primary disability of the hips, legs or left knee. Rather, VA examiners have opined that his functional limitations of the lower extremities (hips, legs and knee) are the result of spasticity, which has been diagnosed as spastic diplegia of the lower extremities. See March 2013 and January 2014 examination reports.  Spastic diplegia, also known as spastic paraplegia, is a disease or group of diseases marked by spasticity of the muscles of the paralyzed part and increased tendon reflexes, due to damage to the corticospinal tract.  Dorland's Illustrated Medical Dictionary (32d ed. 524, 1380). 

A VA examiner referred to the Veteran's condition at least once as "hereditary spastic diplegia."  However, an October 2006 record variously reports that the Veteran's spastic diplegia is due to a congenital condition or was sustained as a result of some kind of accident as a child.  

Congenital or hereditary diseases can warrant service connection if evidence as a whole establishes that the condition was incurred or aggravated during service.  VAOPGC. 82-90.  

The question before the Board is, in part, whether spastic dipelegia can be linked to military service. 

In this case, there is clear and unmistakable evidence that the Veteran's spastic diplegia existed prior to service.  A September 1974 in-service neurology examination noted that spastic diplegia preexisted service, and was either congenital or stemmed from a back injury sustained when the Veteran was nine years old.  In a January 2014 addendum opinion, a VA examiner referenced the in-service neurology examination and subsequent neurology examinations to indicate that the Veteran's spastic diplegia clearly and unmistakably existed prior to service.  These conclusions were based on a thorough review of the entire record. The Board finds the in-service findings coupled with the findings of the VA examiner as clear and unmistakable evidence of a preexisting disability. 

Next, in order to rebut the presumption of soundness, VA must show that the Veteran's pre-existing spastic diplegia clearly and unmistakably was not aggravated by his periods of active duty.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the  disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id. 

The Board finds that there is clear and unmistakable evidence that the Veteran's spastic diplegia was not aggravated by  active service.  In his January 2014 addendum, the VA examiner specifically indicated that there was no aggravation in military service.  He did acknowledge that the condition became more obvious (or manifestly apparent) in service but explained that there was no permanent aggravation in service.  This conclusion was based on a thorough review of all pertinent evidence. As discussed, aside from two isolated notations of left thigh and hip pain, there are no lower extremity complaints, treatment or diagnoses during active duty. Given the  lack of in-service findings pertaining to the lower extremities and the examiner's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's spastic diplegia was not aggravated by service.  Therefore, the presumption of soundness is rebutted.

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306 (2013).  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As noted, there was no aggravation of spastic diplegia to a permanent degree in service.  38 U.S.C.A. § 1153 (West 2014).  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran also claims service connection for disability of the hips, legs and left knee or spastic diplegia, as secondary to his service-connected low back condition.  The VA examiner, in his March 2013 opinion and January 2014 addendum, noted the only residual attributable to the service-connected back disability was pain.  Pain was not described as affecting "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," or resulting in functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40. Rather, any limits in motion (functional impairment) were solely attributable to the diplegia which, as discussed, has not been linked to service. 

The Board acknowledges the Veteran's contentions and testimony that he has  lower extremity problems related to service. While the Veteran is competent to report his symptoms, to include limitation of motion and pain, the Board does not find that determining the causation or etiology of spastic diplegia or any disability of the hips, legs or left knee, is subject to lay diagnosis.  The Veteran has not been shown to have the requisite expertise to render a diagnosis or provide an opinion on etiology. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a) , 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

 In view of the foregoing, the Board finds that there is no competent medical evidence of record establishing a relationship between spastic diplegia or any disability of the hips, legs or left knee, and the Veteran's active service or a service-connected disability.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of an injury to the cervical spine is denied.

Service connection for residuals of an injury to the right leg and hip is denied.

Service connection for residuals of an injury to the left leg, hip and knee is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


